Per Wagner, J.,
on Motion for Rehearing.
The counsel for the State has filed a motion for a re-hearing in this ease, on the ground that the opinion is in conflict with the prior decisions of this court. But this is an utter misapprehension. So far from being in conflict, it is in complete harmony with them.
The law is definitely and consistently settled in this State, settled upon principles that are at once just to the prosecution and the accused, and we are unwilling to unsettle it by sanctioning a new departure from it.
The statute makes a willful, deliberate and premeditated killing murder in the first degree. But no case has ever declared, that where the killing was merely willful, or intentional, or in other words, not accidental, that deliberation and premeditation, the main ingredients of the ofi’ence, followed as a presumption of law. The law makes no such presumption, and no decision founded upon the statute gives the slightest countenance to the doctrine. The deliberation or *556premeditation need not be expressly proved. The intention or deliberation witli which the act was done may be inferred by tiie jury from all the circumstances. But it is for them to draw their conclusions, and make their findings, from the facts in evidence.
This doctrine has so often been announced that it seems like a work of supererogation to re-state it.
The motion will be overruled.